Citation Nr: 1805439	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  08-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease.  

(The issues of entitlement to service connection for a left shoulder disorder, depression, hypertension, left hand rash, right ankle disorder, right foot disorder, left foot disorder, right hip disability, left hip disability, and entitlement to a higher rating for degenerative joint disease of the right knee, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The Veteran provided testimony on the single issue of entitlement to service connection for a heart disorder, to include coronary artery disease.  A transcript of the August 2017 Board hearing is in the record.  

In December 2016 the Veteran appeared at a hearing before another Veterans Law Judge and provided testimony on separate issues consisting of entitlement to service connection for a left shoulder disorder, depression, hypertension, left hand rash, right ankle disorder, right foot disorder, left foot disorder, right hip disability, left hip disability, and entitlement to a higher rating for degenerative joint disease of the right knee, which are the subject of a separate Board decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In statements and testimony the Veteran contends that he has a heart condition due to his high cholesterol, which he was treated for in service.  See December 2008 claim and August 2017 Board hearing transcript.  A February 2009 statement from a VA doctor, Dr. G.Z., shows that the Veteran recently was found to have coronary artery disease during a coronary angiography and underwent angioplasty and stenting for both arteries.  Dr. G.Z. noted that his risk factors for the coronary artery disease include dyslipidemia.  A copy of a statement from a different VA doctor, Dr. W.S.F., which was submitted by his nurse, B.H., on September 27, 2011 shows that the Veteran's risk factors of hyperlipidemia and hypertension were greatly associated with his coronary artery disease.  

Service treatment records show on examination in August 1984 that the Veteran had grade I/VI mid systolic ejection number, left sternal border (LSB).  The records in July 1989 show that the Veteran's total cholesterol was 283 mg/d1, which was noted to be high.  He was advised to lower his total cholesterol below 220 mg/dl to reduce his risk of developing heart disease.  The June 1994 separation examination shows the Veteran's cholesterol was 254 and his triglycerides were 280, which the examiner noted were both elevated.  

Thus a VA examination is warranted as there is competent evidence of a heart disorder, evidence suggesting that the disorder may be related to service; and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The presence of the Veteran's cardiac risk factor during service is sufficient to trigger VA's duty to provide an examination to determine whether his heart disorder is related to service.  Id.  

Lastly, in August 2017, the Veteran testified that in September 2010 the nurse for Dr. W.F. submitted a statement regarding his risk factors for coronary artery disease.  A May 2011 Supplemental Statement of the Case (SSOC) shows that a statement from the registered nurse, B.H., was received on September 27, 2010.  As discussed above, the copy of the opinion from Dr. W.S.F. referenced in the first paragraph above was received from his nurse, B.H., in September 2011, along with a note that she was attaching his original letter.  A copy of this attachment does not appear in the file nor does her statement with the date-stamped received on September 27, 2010.  Thus it is unclear whether in September 2011 B.H. was resubmitting the original September 2010 opinion.  On remand, a copy of the original letter from Dr. W.S.F. in September 2010 with the statement received from his nurse on September 27, 2010 should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record a copy of the opinion from Dr. W.S.F. in September 2010 along with the statement from his nurse, B.H., which was noted in the May 2011 SSOC to have been received on September 27, 2010.  Document whether this correspondence is duplicative of the correspondence received from B.H. on September 27, 2011.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his heart disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

	(CONTINUED ON NEXT PAGE)



After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current heart disorders.  

b.) For each identified heart disorder, to include coronary artery disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in or is otherwise etiologically related to his active service.  

c.) For each identified heart disorder, to include coronary artery disease, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the Veteran's hypertension.  

In rendering the opinions the examiner is asked to address the following:

1.) Service treatment records that show on examination in August 1984 that the Veteran had grade I/VI mid systolic ejection number, left sternal border (LSB).  The entry in July 1989 that shows the Veteran's total cholesterol was 283 mg/d1, which was noted to be high.  He was advised to lower his total cholesterol below 220 mg/dl to reduce his risk of developing heart disease.  The June 1994 separation examination from service that shows the Veteran's cholesterol was 254 and his triglycerides were 280, which the examiner noted were both elevated.  

2.) A February 2009 statement from a VA doctor, Dr. G.Z., noting that the Veteran's risk factors for the coronary artery disease include dyslipidemia.  

3.) The statement from a VA doctor, Dr. W.S.F., which was submitted by his nurse, B.H., including on September 27, 2011, that shows the Veteran's risk factors of hyperlipidemia and hypertension were greatly associated with his coronary artery disease.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

